                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                            IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   MARIO A. WILLIAMS,                                        No. C 18-5136 WHA (PR)
                                                                         10                    Plaintiff,                               ORDER OF DISMISSAL
                                                                         11        v.
United States District Court




                                                                              SCOTT KERNAN; RON DAVIS;
                               For the Northern District of California




                                                                         12
                                                                              CYTHIA Y. TAMPKINS,
                                                                         13
                                                                                               Defendants.
                                                                         14                                            /
                                                                         15
                                                                                                                           INTRODUCTION
                                                                         16
                                                                                        Plaintiff, a California prisoner proceeding pro se, filed this civil rights case under 42
                                                                         17
                                                                              U.S.C. 1983 alleging that defendants violated his rights to equal protection and due process by
                                                                         18
                                                                              denying his request for an early parole consideration hearing under California Proposition 57,
                                                                         19
                                                                              which allows early hearings for certain offenders. He is granted leave to proceed in forma
                                                                         20
                                                                              pauperis in a separate order. For the reasons discussed below, the complaint is DISMISSED for
                                                                         21
                                                                              failure to state a cognizable claim for relief.
                                                                         22
                                                                                                                             ANALYSIS
                                                                         23
                                                                              A.        STANDARD OF REVIEW
                                                                         24
                                                                                        Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         25
                                                                              redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         26
                                                                              1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         27
                                                                              which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         28
                                                                              monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                          1   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                          2   (9th Cir. 1990).
                                                                          3          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                          4   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          5   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          6   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          7   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          8   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          9   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                         10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                         11   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
United States District Court
                               For the Northern District of California




                                                                         12   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         13   at 1974.
                                                                         14          To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
                                                                         15   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                                                                         16   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         17   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         18   B.     LEGAL CLAIMS
                                                                         19          In 2007, plaintiff was convicted by a jury in Los Angeles County Superior Court of
                                                                         20   battery with serious bodily injury, assault with force likely to produce great bodily injury, and
                                                                         21   mayhem. On September 24, 2007, the court sentenced plaintiff to 22 years in state prison.
                                                                         22          Plaintiff asserts his eligibility to be considered for early parole as a non-violent offender
                                                                         23   pursuant to Proposition 57. He claims that “non-violent offenders” like himself are eligible for
                                                                         24   early parole consideration under Proposition 57, but that defendants, who are officials of the
                                                                         25   California Department of Corrections and Rehabilitation (“CDCR”), continues to exclude them.
                                                                         26
                                                                         27          California’s Proposition 57, approved by voters in November 2016, makes parole more
                                                                         28
                                                                                                                                2
                                                                          1   available for certain felons convicted of nonviolent crimes. Specifically, Proposition 57 added
                                                                          2   Article I, section 32 to the California Constitution. That section provides, in relevant part,
                                                                          3   “Parole consideration: Any person convicted of a nonviolent felony offense and sentenced to
                                                                          4   state prison shall be eligible for parole consideration after completing the full term of his or her
                                                                          5   primary offense,” defined for these purposes as “the longest term of imprisonment imposed by
                                                                          6   the court for any offense, excluding the imposition of an enhancement, consecutive sentence, or
                                                                          7   alternative sentence.” Cal. Const., art. I, § 32(a)(1).
                                                                          8           Plaintiff is not a “nonviolent” offender. He was convicted of battery, assault, and
                                                                          9   mayhem. As such, he is not entitled to an early parole hearing under the plain language of
                                                                         10   California Proposition 57, which only gives early parole hearings to “nonviolent” offenders..
                                                                         11   Therefore, even if there were a federal constitutional right — be it under due process or equal
United States District Court
                               For the Northern District of California




                                                                         12   protection — to an early parole hearing under Proposition 57, such a right would only extend to
                                                                         13   those eligible to such hearings under the terms of that statute. Plaintiff’s allegations plainly
                                                                         14   establish that he is not eligible to such a hearing due to the violent nature of his offenses, and
                                                                         15   that the denial of such a hearing did not violate his federal constitutional rights. Consequently,
                                                                         16   this case will be dismissed for failure to state a cognizable claim for relief under Section 1983.
                                                                         17                                             CONCLUSION
                                                                         18           For the reasons set out above, this case is DISMISSED. The clerk shall enter judgment
                                                                         19   and close the file.
                                                                         20           IT IS SO ORDERED.
                                                                         21
                                                                              Dated: November       13      , 2018.
                                                                         22                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                3
